Nichols, Justice.
This appeal is from a judgment vacating a prior judgment finding the appellant in contempt of court and, after hearing, again finding the appellant in contempt of court for failure to pay alimony. No transcript of the evidence adduced upon such hearing appears in the record. The record discloses an order by the trial court dated more than 2 months after the judgment appealed from that he was unable to remember what happened at such hearing. Each enumeration of error is such that a transcript or stipulation of the evidence is necessary to determine if the trial court’s judgment was correct. Under decisions exemplified by Lamb Bros. v. Industrial Credit Co., 228 Ga. 213, and cases there cited, the record in this case is insufficient to enable this court to determine if the decision complained of was error.

Judgment affirmed.


All the Justices concur.

Argued September 16, 1971
Decided September 27, 1971.
Harvey A. Monroe, Paul L. Wayman, for appellant.
Jones & Somers, John Paul Jones, James E. Goodman, for appellee.